Citation Nr: 1013045	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army 
from August 1979 to September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  The Board, in a January 2010 remand 
order, sent the claim to the RO so that the Veteran may be 
afforded a Videoconference Hearing.  The Veteran did not 
show up for the hearing at his scheduled time, and as no 
good cause has been shown, his request for a hearing is 
deemed withdrawn.   

The issues of entitlement to service connection for an 
acquired psychiatric disability and bilateral hearing loss 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

1.  The Veteran has a current diagnosis of a low back 
disorder which was first assessed in 2005, decades after 
service separation; 

2.  Regarding the alleged in-service injury, the Veteran has 
only provided a vague statement attesting to a motor vehicle 
accident involving an ambulance, and he did not provide 
other contemporaneous evidence, or even specific information 
as to when and where the alleged event occurred, and leaving 
no evidence on any in-service symptoms (or of any arthritis 
symptoms within a year of service discharge).  




CONCLUSION OF LAW

Service connection for low back disability is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claim, the information 
and evidence that VA will seek to provide, and the 
information and evidence the claimant is expected to 
provide.  In addition, an additional VA letter provided the 
Veteran notice regarding the evidence and information needed 
to establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.  

Also, the Veteran is represented by the Disabled American 
Veterans and that organization is presumed to have knowledge 
of what is necessary to substantiate claims for service 
connection.  Neither the Veteran nor his representative have 
pled prejudicial error with respect to the content or timing 
of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this 
case.  The evidence includes post-service pertinent medical 
records, and an exhaustive search was unable to produce the 
Veteran's service treatment records.  The Veteran was fully 
informed of his ability to provide alternative sources of 
evidence given that the service treatment records are 
unavailable; however, the Veteran did not respond to 
identify any additional evidence, and there is no relevant 
evidence that has not been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.  In the present case, the Veteran was not 
afforded a VA orthopedic examination to determine an 
etiology for his claimed low back condition. Given that the 
Veteran has only provided a vague statement regarding an 
alleged low back injury in service, and that the statement 
is not specific enough to be a credible allegation, there is 
no evidence of any low back symptoms in service or until 
many years after separation.  As such, there is no duty to 
provide an examination or medical opinion in this instance. 
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4); McLendon at 
79.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Certain chronic disorders, including arthritis, will be 
presumed to be service-connected if manifested to a 
compensable degree within a year of service discharge.  See 
38 C.F.R. §§ 3.307, 3.309.  

Analysis

The Veteran contends that he incurred a low back injury 
while on active service, and that he currently experiences a 
chronic residual disability as a result of this injury.  
Unfortunately, despite exhaustive efforts by the RO, the 
Veteran's service treatment records are unavailable for 
review.  

In cases where service treatment records are unavailable, VA 
has a heightened duty to assist the Veteran by informing him 
of alternative sources of documentation (and by helping him 
obtain any such record identified ), as well as an 
obligation to fully explain the reasons and bases for a 
decision and to carefully consider the "benefit of the 
doubt" rule when weighing the evidence of record.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In the current 
case, the Veteran was informed of possible alternative 
sources of in-service documentation of his claimed injury.  
That is, he was informed of his ability to submit statements 
of in-service "buddies" who might have witnessed the claimed 
injury, as well as statements of family members or other 
friends/associates who knew the Veteran at the time of the 
alleged injury.  Additionally, he was asked to provide 
copies of any service treatment records, or other post-
service medical records which might suggest a current low 
back disorder that is related to service.  In response to 
this notice, the Veteran did not submit specific information 
which, even potentially, could be developed by VA 
adjudicators.  

Indeed, in response to the VA letter, the Veteran posited a 
vague statement that he was involved in a motor vehicle 
accident (somehow involving an ambulance) at some point in 
his seven years of active duty.  He did not specify at what 
facility he received treatment, or if any treatment was 
received, nor did he state at which duty station the alleged 
accident took place or on what date.  Indeed, the Veteran 
did not provide information from other contemporaneous 
sources ("buddy statements") to help support his assertions, 
and there is essentially nothing of record that is specific 
enough to be developed further with the service department.  

The Veteran has been duly informed of his need to provide 
information to the RO which could potentially be 
substantiated through VA assistance; however, all that was 
received in return was a vague allegation of a motor vehicle 
accident happening at some unknown point in service.  The 
earliest post-service treatment records documenting a back 
disability are dated in 2005, decades after separation from 
service, and there is nothing of record which is even 
potentially suggestive of a link to service other than the 
Veteran's vague and unsubstantiated lay assertions.  In 
light of the absence of any evidence of the in-service 
accident, as well as the Veteran's evasiveness in providing 
requested information regarding the accident, the Board 
finds the Veteran's contentions regarding the occurrence of 
an in-service accident to be not credible.  

The Board is of the opinion that affording a medical 
examination addressing etiology would be fruitless in this 
case, as there is no information to provide to the examiner 
documenting an injury (either acute or productive of a 
chronic disorder) occurring in service.  Frankly, the 
Veteran's assertions of a motor vehicle accident, occurring 
at some point in a seven year period, which may or may not 
have necessitated treatment, are not useful in establishing 
that some sort of injury took place in service.  
Furthermore, there is nothing showing that the Veteran was 
diagnosed as having arthritis in the low back within the 
first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  As 
this is the case, it is not necessary for VA to obtain a VA 
orthopedic examination for the Veteran.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81(2006).   

Simply put, as the Veteran's allegations are so vague, and 
as the first documented treatment for a back injury is 
almost twenty years after service discharge, there is 
nothing of record which is suggestive of an actual injury or 
disability in service, or of a potential nexus between a 
current disorder and service.  Indeed, the passage of time 
from service separation to the present, without complaint, 
is probative evidence against a claim of service connection.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Given this, the Board must deny the Veteran's claim.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  


REMAND

The Veteran alleges that he has an acquired psychiatric 
disability, claimed as PTSD, and bilateral hearing loss as a 
result of his period of active military service.  Both of 
these claims require further evidentiary development.  

Specifically, the Veteran claims to have spent some time 
incarcerated during service as a result of misconduct, and 
he alleges that while he was in jail, he was exposed to 
violence and other stressful incidents which caused the 
development of PTSD.  At this point, the record does not 
contain sufficient information showing why or where the 
Veteran was incarcerated, as service personnel records are 
not on file.  Despite this, the Veteran's DD Form 214 does 
show that a civilian conviction was the reason for the 
Veteran's separation.  It also shows time lost from service 
on January 29, 1981, and from May 25, 1985, to July 14, 
1986.  Thus, the service personnel records, including any 
Article 15 or other Uniform Code of Military Justice (UCMJ) 
actions, must be obtained before adjudication can occur.  

At present, the Veteran has a diagnosis of PTSD.  In claims 
for PTSD, however, VA must consider all other possible 
psychiatric diagnoses which may be present.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran has 
been presently assessed as having PTSD, the Board is of the 
opinion that the conduct record in the Army, which resulted 
in conviction of a criminal offense, may be probative.  
Indeed, the Veteran has a lengthy history of substance abuse 
after service (for which he has sought treatment) which is 
potentially related to PTSD, or alternatively, stands alone 
as the Veteran's psychiatric condition.  As this is the 
case, after the Veteran's service personnel records are 
obtained, he is to be scheduled for a VA examination to 
determine the exact nature of any acquired psychiatric 
condition, and the examiner should provide an opinion as to 
whether it is as likely as not that any acquired condition, 
save for substance abuse due to misconduct (i.e. not 
substance abuse as a manifestation of another acquired 
disorder), is directly related to military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding hearing loss, the Board notes that the Veteran has 
a current diagnosis of conductive hearing loss, which was 
entered by VA clinical record in May 2005.  The Veteran 
contends that he has experienced depreciation in his hearing 
since being exposed to loud explosions in his service as an 
infantryman.  

The Veteran's DD Form 214 does list a military occupational 
specialty of infantryman, with additional service as a 
Fighting Vehicle Crewman.  This duty would, by necessity, 
include exposure to loud mechanical noises as well as 
exposure to small arms fire, explosions, and rockets/mortars 
in a training environment.  Thus, noise exposure is conceded 
for the Veteran.  

At present, the Veteran has not been afforded an examination 
addressing a potential relationship between exposure to 
noise in service and current hearing loss.  As there is 
evidence of exposure to loud noise, and there is evidence of 
a current hearing loss, the claim must be remanded so that a 
VA audiology examination addressing etiology can be 
afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
Supp. 2009) are fully satisfied.  In this 
regard, the Veteran's service personnel 
records, inclusive of adverse actions 
taken against the Veteran under the UCMJ, 
must be found and associated with the 
claims file.  If, after an exhaustive 
search, no records can be found, the 
record must be annotated to reflect this 
fact.  

2.  Following obtainment of the personnel 
records, the Veteran is to be scheduled 
for a VA psychiatric examination.  The 
psychiatrist is asked to identify what, if 
any, acquired psychiatric disorder is 
present in the Veteran, and if it is at 
least as likely as not that this condition 
is related causally to military service.  
If PTSD is diagnosed, the examiner should 
list the specific stressors which have 
caused this disorder.  The examiner should 
include a detailed rationale supportive of 
any conclusions reached.  

3.  The Veteran is to be scheduled for a 
VA audiology examination.  The audiologist 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's current conductive 
hearing loss is in any way causally 
related to his documented exposure to loud 
noise while serving as an infantryman in 
the U.S. Army.  The examiner should 
include a detailed rationale supportive of 
any conclusions reached.

4.  Following the above directed 
development, re-adjudicate the Veteran's 
claims.  Should the claims remain denied, 
issue an appropriate supplemental 
statement of the case to the Veteran and 
his representative and return the claims 
to the Board for final adjudication.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


